 



EXHIBIT 10.38.9.1
WAIVER
     WAIVER, dated as of December 3, 2007 (this “Waiver”), to (i) the Stock
Purchase Agreement (“SPA”), dated August 10, 2007, by and between Hanover
Capital Mortgage Holdings, Inc. (“Hanover”), and RCG PB, Ltd. (“Investor”) and
(ii) the Second Amended and Restated Annex I (“Annex I”), dated as of
November 13, 2007, forming a part of the TBMA Master Repurchase Agreement
(September 1996 Version), dated as of August 10, 2007 (the “Master Agreement”
and, together with Annex I, Annex II and any schedules and exhibits thereto, the
“MRA”), between Hanover and Investor. Capitalized terms used but not defined in
this Waiver shall have the meanings ascribed to them in the SPA.
     Whereas, Hanover and the Investor are parties to the SPA and the MRA;
     Whereas, Hanover has requested the Investor to waive certain provisions of
the SPA and the MRA;
     Whereas, the Investor is agreeable to the requested waivers, but only upon
the terms, and subject to the conditions contained herein;
     Now, Therefore, in consideration of the premises contained herein, the
parties hereto agree as follows:
     1. Waiver. Notwithstanding anything in the SPA or the MRA to the contrary,
the Investor hereby waives (a) the requirement in Section 5(a)(i)(A) of the SPA
to file the Shelf Registration Statement by the Shelf Filing Deadline, and
(b) any default or Event of Default (as defined in the MRA) (which shall be
deemed not to have occurred or be continuing) under Section 11(a)(iv) of the MRA
or otherwise that arises or may arise from the failure of Hanover to file the
Shelf Registration Statement by the Shelf Filing Deadline.
     2. Continuing Effect; No other Waivers. Except as expressly provided
herein, all of the terms of the SPA and the MRA are and shall remain in full
force and effect. The waivers provided for herein are limited to the specific
sections of the SPA and the MRA specified herein and shall not constitute a
waiver of any other provisions of the SPA or the MRA.
     3. Applicable Law. This Waiver and all questions relating to its validity,
interpretation and performance shall be governed by and construed in accordance
with the laws of the State of New York.
     4. Headings. All section headings herein have been inserted for convenience
of reference only and shall in no way modify or restrict any of the terms or
provisions hereof.
     5. Counterparts. This Waiver may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement. This Waiver shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Waiver as of the day and year first
above written.

            HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
      By:   /s/ John A. Burchett         Name:   John A. Burchett       
Title:   Chairman, President and Chief Executive Officer        RCG PB, LTD.
      By:   /s/ Jeffrey M. Solomon         Name:   Jeffrey M. Solomon       
Title:   Authorized Signatory     

 